DETAILED ACTION
This action is responsive to the Amendments and Remarks received 04/07/2022 in which claims 3, 6, 9, 11, 14, 15, and 18 are cancelled, claims 1, 7, 10, 16, 19, and 20 are amended, and no claims are added as new claims.
Response to Arguments
The cancellation of claim 6 overcomes the rejection of said claim under 35 U.S.C. 112(d).  Remarks, 8.
On page 10 of the Remarks, Applicant contends Hoppe’s teachings are for still images and not for a sequence of images (video) representative of a video scene (shot).  Examiner agrees Hoppe’s teachings are primarily drawn to creating epitomes of still images.  However, Hoppe’s Section 5.3 and Section 6 also teach building an epitome for a first image of several images and building a second epitome for a second image (and third and so on) by transmitting only the differences between an original epitome representative of a first image and an epitome representative of a second image.  While it is true that in Section 5.3, Hoppe’s first and second images are different spatial resolutions rather than video, the teaching does not lose generality on that basis.  In other words, the skilled artisan does not care whether the two images are different instances in time or different spatial resolutions.  What does matter is that the images are similar enough that there is a strong opportunity to remove redundant information which achieves compression.  Likewise, while it is true that in Section 6, Hoppe’s first and second images are different viewpoints of the same scene at the same time instant rather than video, the teaching again does not lose generality on that basis.  In other words, again the skilled artisan does not care what the content of the images is (what the images represent).  Consider whether it matters if the images are of frogs or horses.  Similarly, consider whether it matters if the images are of a frog from the year 2000 and from the year 2020.  In either case, the image processing techniques of Hoppe do not hinge on whether the collection of images has the particular temporal relationship characteristic of a video sequence.  Even if Applicant’s argument was given more weight, the teachings of Wang, the other reference relied upon for the rejection under 35 U.S.C. 103, are explicitly drawn to H.264 video compression and describe the ability of epitomes to “reduce the temporal redundancy among adjacent images.”  Thus, setting aside Applicant’s unreasonably narrow view that the skilled artisan would not be capable of extrapolating Hoppe’s described set of images to a video’s set of images, Wang seems to remedy the averred deficiency.  When combined together, there is little question the skilled artisan would see the prior art teachings to be applicable to a collection of video images.  Accordingly, Applicant’s argument is unpersuasive of error.
On page 11 of the Remarks, Applicant contends Hoppe (US 2009/0208110 A1) does not explicitly teach the application of epitomes to images of a video sequence.  Examiner disagrees for the reasons already stated on the record.  Specifically, Hoppe’s patent application explains in paragraph [0031] that because video and different viewpoint still imaging have redundant content similar to still images, epitomes would work just as well in those contexts.  For these reasons, Applicant’s argument is unpersuasive.
On page 11 of the Remarks, Applicant contends, “Indeed, there is absolutely no mention of updating or comparing in the teaching of Hoppe.” (emphasis removed).  Examiner disagrees.  First, Hoppe’s Section 6 is addressed, then Hoppe’s Section 5.3.  Hoppe’s Section 6 teaches a collection of images representing a scene being represented by a common epitome E, wherein Hoppe demonstrates how the common epitome grows through the updating process from 53K to 122K as each input image is added as an input.  Hoppe’s teaching of 53K to 69K, for example, teaches that the prior art updates a previous epitome (53K) to a current epitome (69K) as the new input image is added.  It is noted Hoppe optionally creates sub-epitomes for each input image to speed up processing as discussed in Hoppe’s Section 4.5, but that speed-up step is not germane to how Hoppe treats a collection of images.  Furthermore, Examiner has already explained in the record, “the total E, (epitome) in Hoppe is built from E1 + E2 + E3, etc. in a fashion in which it is obvious from the size differentials explained in Hoppe’s Section 6 that the first E (being 53K) is the largest such that each additional epitome grows by adding only differences not already captured in the preceding epitomes.  For example, the large delta from E2 to E3 (25K) is particularly addressed in Hoppe because it is so large, yet not even half the size of E1’s 53K.  Such a fact tells one skilled in the art that the additional epitomes are added to the growing epitome by only adding the differences that are not already captured by the growing total E.”  Therefore, Hoppe’s Section 6 does describe comparing and updating contrary to Applicant’s argument.  In addition, Hoppe’s Section 5.3 explains how only epitome differences need be transmitted for higher spatial resolution.  Identifying epitome differences between a first epitome and a second epitome necessarily implicates a comparison.  Such a teaching also implicates an update because rhetorically what else is Hoppe doing with just the difference between two epitomes if not using that difference to add it to (update) the first epitome?  Examiner notes the skilled artisan would have been able to apply such a teaching of progressivity to higher temporal resolution as Wang suggests in Wang’s Introduction—explaining usage of epitomes in the context of H.264 can reduce temporal redundancy among adjacent images.  For all the foregoing reasons, Applicant’s argument that Hoppe does not teach comparing and updating is unpersuasive.
On page 13 of the Remarks, Applicant contends Wang teaches techniques for intra-prediction, not inter-prediction.  Examiner agrees that Wang definitely teaches techniques for intra prediction.  However, that does not mean Wang does not also teach inter-prediction.  Indeed, Wang teaches reducing temporal redundancy among adjacent images (Wang, Abstract).  The skilled artisan immediately recognizes such a teaching invokes inter-prediction.
On page 15 of the Remarks, Applicant contends an advantage of the claimed invention is that only the differences between the epitome associated with the current image and the updated epitome are transmitted rather than transmitting each new epitome as a whole.  This alleged advantage is exactly taught by Hoppe’s Section 5.3.  See rejection, infra.
Other arguments against Hoppe and Wang individually on pages 15–16 of the Remarks seem to have been previously argued earlier in the Remarks and are believed to be addressed, supra, herein.
Other claims are not argued separately.  Remarks, 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoppe et al., “Factoring Repeated Content Within and Among Images,” ACM SIGGRAPH 2008 papers (SIGGRAPH '08, Los Angeles), 14, 11 August 2008 (herein “Hoppe”), in view of Wang et al., “Improving Intra Coding in H.264/AVC by Image Epitome,” 15 December 2009, Advances in Multimedia Information Processing – PCM 2009 (herein “Wang”).
Examiner incorporates herein the rationale and explanation presented in the prosecution history for application number 13/881,643.  Particularly, the Final Office Action in that application dated 03/22/2019 is instructive.
Examiner finds Applicant’s invention is a simple substitution of prior art epitomes for conventional processes in the state-of-the-art video compression standard (e.g. H.264).  Compression is the process of identifying and removing redundancies (repeated content) between/among data.  In conventional video compression, repeated content within an image (spatial redundancies) are removed by a process called intra-prediction and repeated content between images (temporal redundancies) are removed by a process called inter-prediction.  The output of the intra-prediction process is an I-frame, which is transmitted to the decoder and can be used as a prediction for subsequent frames.  The output of the inter-prediction process is a P-frame, which is a residual frame that contains only differences between the real frame it is meant to encode and the predicted frame, e.g. the previously transmitted and decoded I-frame.  See Wang, Section 1.  Epitomes are not new as Applicant’s Specification admits.  Epitomes to factor out repeated content within an image is not new.  See Hoppe’s Title, Fig. 1(a), and Fig. 24.  See also Wang, Abstract.  Epitomes to factor out repeated content among a set of images is not new.  See Hoppe’s title and Section 6.  Epitome’s are also known as patches in the art.  See e.g. the Abstract in Jojic et al., “Video epitomes,” Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, IEEE Computer Society Press, Los Alamitos, CA, June 2005 (herein Jojic).  The crux of this application is whether the prior art taught or suggested using epitomes or patches in the conventional video compression framework as a substitute for conventional I-frames and P-frames.  Examiner finds the prior art does teach or suggest applying epitomes in that way.  First, Hoppe’s Section 2 explicitly recognizes conventional MPEG video compression is a related field of endeavor and Wang’s entire paper is concerned with applying epitomes to MPEG H.264.  Hoppe’s Sections 4.5, 5.3, and 6 describe how to construct a growing epitome to represent a group of images (video frames are a group of images) wherein the initial epitome grows as additional image inputs are factored into the epitome and wherein only the difference between epitomes need be transmitted.  Second, Jojic’s Introduction explains patches were already known in the art to be a way of computing optical flow (motion vectors for inter-prediction) between temporally neighboring video frames.  Jojic’s Introduction also explicitly explains patches were used for video compression.  Finally, a plethora of prior art references are listed under the Conclusion Section of this Office Action that demonstrate that using epitomes (patch libraries) for inter-prediction was prior art within the possession of the skilled artisan prior to Applicant’s filing.
Regarding claim 1, the combination of Hoppe and Wang teaches or suggests a method for encoding a sequence of images, implementing the following acts performed by an encoding device, for at least one current image of said sequence: building an epitome representative of the current image and other images of said sequence belonging to a same scene as the current image (Examiner notes the claim recites the steps of the method out of order, so the rationale for this feature is explained further down; First, the feature of the “previous epitome” is addressed, see next), comprising updating a previous epitome representative of at least one image of the same scene at a previous instant (Examiner notes Applicant’s Specification, particularly page 10, lines 25–30 explicitly explains this process of building an epitome as that taught by Wang; Examiner further notes Applicant’s Specification (page 11, lines 9–19) teaches the encoder builds the epitome gradually as each new image is encountered during the progression of the encoding of the multiple images; Examiner finds Applicant’s Specification admits the prior art’s concatenation process as disclosed in Hoppe reads on the claimed generation of the epitome (page 11, lines 9–19); In consideration of the interview dated 07/30/2021, Examiner understands Applicant’s argument to be that the prior art is deficient for failing to teach building the epitome iteratively, as encoding progresses; In other words, Applicant has argued, in view of Wang’s first paragraph on page 195 of Wang, that Wang first stitches together a number of images to form a big image and then builds the epitome; Applicant also identified in the interview dated 07/30/2021 page 5, lines 18–20 of Applicant’s Specification for support for the embodiment now claimed; Examiner finds that portion of Applicant’s Specification is explained by the immediately preceding paragraph (Spec., pg. 5, ll. 13–17) wherein it is explained the set of images used to build the epitome is updated, rather than the epitome itself such that the epitome is built anew for every frame to be encoded from an updated set of images; Applicant argues the claimed update or growth process of the epitome as images are encountered represents a nonobvious distinction over Wang’s process; First, Examiner finds Applicant’s argument is unsupportable by Applicant’s Specification as explained above; Specifically, to the extent Applicant is claiming the embodiment described on page 11 of the Specification, Applicant’s admits on that page that the epitome building process is prior art; Second, to the extent Applicant’s argument presented to the examiner in the interview is that a different embodiment, i.e. the embodiment described on page 5, is invoked by the claim, Examiner finds there is no description of an embodiment on page 5 of the Specification that matches the argument Applicant presented; Furthermore, Wang alone is not relied upon to teach this feature; Instead, Hoppe’s Section 6:  teaches a collection of images representing a scene being represented by a common epitome E, wherein Hoppe demonstrates how the common epitome grows through the updating process from 53K to 122K as each input image is added as an input; In other words, Hoppe’s teaching of 53K to 69K, for example, teaches that the prior art updates a previous epitome (53K) to a current epitome (69K) as the new input image is added; It is noted Hoppe optionally creates sub-epitomes for each input image to speed up processing as discussed in Hoppe’s Section 4.5; Furthermore, this rejection’s rationale is further elaborated upon by incorporating the interview dated 10/21/2021; In that interview summary, Examiner explained, “the total E, (epitome) in Hoppe is built from E1 + E2 + E3, etc. in a fashion in which it is obvious from the size differentials explained in Hoppe’s Section 6 that the first E (being 53K) is the largest such that each additional epitome grows by adding only differences not already captured in the preceding epitomes.  For example, the large delta from E2 to E3 (25K) is particularly addressed in Hoppe because it is so large, yet not even half the size of E1’s 53K.  Such a fact tells one skilled in the art that the additional epitomes are added to the growing epitome by only adding the differences that are not already captured by the growing total E.”; Hoppe’s Section 5.3 explains how only epitome differences need be transmitted for higher spatial resolution; Examiner notes the skilled artisan would have been able to apply such a teaching of progressivity to higher temporal resolution as Wang suggests in Wang’s Introduction—explaining usage of epitomes in the context of H.264 can reduce temporal redundancy among adjacent images), said previous epitome having been transmitted in a previous signal to an image decoder (Examiner notes state-of-the-art video compression standard (e.g. H.264) sends I-frames and then P-frames wherein the I-frame serves as a prediction for the P-frames and wherein the I-frame is signaled prior to the P-frame; In H.264, a first frame in a video shot (scene) is compressed and transmitted as an I-frame by factoring out repeated content within the image itself, a so-called intra-predicted frame; In H.264, a next frame following the I-frame is also compressed and transmitted, this time by factoring out repeated content between itself and the previous I-frame, a so-called inter-predicted frame; The foregoing explanation represents the most basic knowledge possessed by anyone skilled in the art; Hoppe, Figs. 1(a), 18, and 24:  illustrate encoding an image as an epitome; Thus, Hoppe teaches building an epitome representation of an input frame, which would represent the conventional I-frame in H.264 (see Wang’s Section 1); Hoppe alone does not explicitly teach transmitting the epitome as a previous epitome for the purposes of building a group of pictures consisting of I-frames and P-frames, but does teach in Section 2 that related fields of endeavor include MPEG video compression and does teach in Section 5.3 transmitting an initial epitome and then only transmitting differences between a second epitome and the initial epitome for a second image (admittedly the same image but having higher resolution); Examiner finds that whether the second image is a second video image or a second, higher-quality version of the initial image is not significant, because the skilled artisan knows teachings in this field can be generalized to other applications known to the skilled artisan; Thus, the combination of Wang’s use of epitomes to reduce temporal redundancy in H.264 with Hoppe’s building of an epitome for a single input image teaches building an epitome representation of a conventional I-frame and transmitting it as Applicant’s “previous epitome”); building a complementary epitome by comparison of said previous epitome and said built epitome (See explanation above; In addition to the above rationale, the following additional explanation may be helpful; Nagaraj, ¶ 0139:  teaches those skilled in the art are aware of the idea of complementary data as equivalent to “residual” or “incremental data”; Nagaraj is in the same field of endeavor as the other prior art and Applicant’s invention, so it is combinable with Hoppe and Wang; However, it is merely being used as a dictionary-type reference to provide context for how the skilled artisan would interpret the claimed element; Therefore, it is not thought to be necessary to add the reference as a reference used under 35 U.S.C. 103; If it is necessary, then the rejection alternatively adds it as an additional prior art reference; As those skilled in the art know well, H.264 P-frames represent the difference between a currently processed frame and a preceding frame (i.e. residual); Thus, the combination of Wang’s use of epitomes to reduce temporal redundancy in H.264 with Hoppe’s building of an initial epitome and then transmitting only the difference between a first epitome representing a first image and a second epitome representing a second image teaches or suggests Applicant’s “complementary epitome” built from a comparison of a previous epitome and a currently generated epitome; Examiner interprets this as differentially encoding the second epitome from the first epitome to reduce redundancy, and thus to achieve conventional temporal compression akin to H.264’s inter-prediction); generating a signal comprising said complementary epitome (HereHoppe, Section 5.3:  teaches transmitting only the difference between E2 and E1 such that generating the difference signal (complementary signal) is inherent; see rationale for preceding limitation); generating information associated with said built epitome, said information comprising information related to an inter-image prediction of at least the current image of said sequence using said built epitome, said information being added to said generated signal or to another signal (Wang, Section 1:  teaches the image epitome generates a prediction from which a current image can be predicted; Wang, Section 2:  discloses an image epitome and a mapping can be used to reconstruct the original image (i.e. a prediction); see also Hoppe, Introduction:  teaches an epitome and a mapping to the epitome for reconstructing the original image; Finally, see Hoppe, Fig. 19:  illustrating how the common epitome E is used as a reference (prediction) for predicting the images in the collection; see rationale above wherein Examiner also notes Applicant is merely treating the collection of reference pictures in a prior art MPEG encoding process the same as Hoppe’s Section 6 treats a collection of images, i.e. as amenable to epitome factorization; Thus, the combination of Wang’s use of epitomes to reduce temporal redundancy in place of H.264’s conventional inter-prediction process with Hoppe’s building of an initial epitome and then transmitting only the difference between a first epitome representing a first image and a second epitome representing a second image teaches or suggests Applicant’s generated information used for inter-prediction using the built epitome; This is because the complementary epitome is added to the previous epitome to form the full epitome needed to decode the second (current) image); and transmitting the generated signal to the image decoder (Examiner notes the generated signal is the complementary epitome; Hoppe, Section 5.3:  teaches transmitting only the difference between the initial epitome and the updated epitome (i.e. complementary epitome)).
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by Hoppe, with those of Wang, because both references are drawn to the same field of endeavor, because both Hoppe and Wang recognize that video epitomes can improve conventional video compression schemes (Hoppe, Section 2; Wang, Abstract), and because the skilled artisan would find it obvious to substitute Wang’s epitome with a conventional prior art I-frame such that the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result. This rationale applies to all combinations of Hoppe and Wang used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 wherein said built epitome is encoded, said generated signal comprising said encoded, built epitome (Hoppe, Abstract:  teaches the epitome is amenable to further processing such as conventional image compression, which includes encoding; Wang, Section 3:  teaches signaling the method of using an epitome in the bitstream using existing H.264 syntax elements, which also teaches encoding the epitome for transmission; Wang, Abstract:  teaches coding the image epitome for transmission to the decoder).
Regarding claim 4, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 wherein said building act also takes account of a causal neighborhood of said current image (Wang, Section 3:  teaches an L-block causal neighborhood; Examiner compares the teachings of Wang to paragraph [0101] of Applicant’s published Specification).
Regarding claim 5, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 further comprising, for encoding at least one image following said current image according to an order of encoding of said sequence, an act of updating a set of images of said sequence having been used to build the epitome and updating said epitome from said updated set (Wang, Section 2, pg. 195:  teaches that the epitome is built, i.e. updated, as an image with a temporal dimension from images in the video sequence; Examiner notes that, as the encoder encodes the video frames along the temporal dimension, the encoder builds (updates) the epitome, so that the set of images is “updated” along the temporal axis and the epitome is “updated” along the temporal axis; Hoppe, Section 4.2:  teaches an epitome that “grows” and “restarts” at points within the input signal).
Claim 7 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 8, the combination of Hoppe and Wang teaches or suggests the device for encoding according to claim 7, further comprising an input for receiving the sequence of images; and an output delivering said generated signal or said other signal (Hoppe, Section 4.5:  describing the input as images and the output the epitome).
Claim 10 lists the same elements as claim 1, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 4, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists the same elements as claim 5, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 16 lists the same elements as claim 10, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but is drawn to a decoding device rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 10, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung et al., “Video Epitomes,” International Journal of Computer Vision, Kluwer Academic Publishers, BO, vol. 76, no. 2, 23 December 2006.  The publication teaches epitomes equivalent in size to the original image (Figs. 3(c) and (d)).
Hoppe (US 2009/0208110 A1) - (Hoppe, ¶¶ 0023, 0025, and 0031:  discloses encoding a video using an epitome generated from among images, i.e., Applicant’s at least two images of a sequence; see also Hoppe, ¶¶ 0038 and 0063: disclosing images mapped to an epitome).
Chen (US 2011/0302527 A1) teaches epitomes as a model of patches extracted from a video sequence (¶ 0034).
Schmit (US 2010/0166073 A1) teaches patches as reference pictures for inter prediction of video (¶ 0003).
Pigeon (US 2010/0027662 A1) teaches patches created from a large collection of reference images for inter-prediction (¶ 0052).
Drezner (US 2009/0296816 A1) teaches a list of patches used as reference pictures for inter-prediction (e.g. ¶ 0029).
Crook (US 2004/0218035 A1) teaches using a reference patch codebook for matching current frames for compression (¶ 0058).
Blake (US 2006/0104542 A1) teaches the use of epitomes to regenerate the original image by using the epitome as a reference (prediction) image (¶ 0050).
Jojic et al., “Video epitomes,” Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, IEEE Computer Society Press, Los Alamitos, CA, June 2005.
Vincent Cheung, “Video Epitomes,” Website, accessed 06/12/2022.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481